Title: From James Madison to Charles Pinckney, 25 September 1801
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State Septr. 25th. 1801
The instructions accompanying your commission as Minister Plenipotentiary to Spain, informed you of the reported cession of Louisiana to France, of the views which the President had taken of the subject, and of the conduct to be pursued by you in relation to it. It was observed at the same time, that correspondent instructions would be given to the Minister Plenipotentiary to the French Republic. These are herewith communicated in the annexed extract.
In these instructions you will find the different grounds which Mr. Livingston is to take according to different circumstances. You will find also that whether a final cession has, or has not been made by Spain, or is, or is not pursued by France, it is considered as worthy of experiment, how far it may be possible to turn the present crisis to the advantage of the United States, by obtaining a cession to them of the two Floridas or at least of West Florida, which is rendered of peculiar value by its containing the mouths of the Mobille and other rivers running from the United States.
In case the territory in question should have passed into the hands of France, it is not probable that Spain will have any powerful influence on the event of Mr. Livingstons efforts. Still however it will be desirable that she should rather favor than counterwork them. It will be incumbent on you therefore to cherish such a disposition in her.
Should a negociation between France & Spain be depending, the instructions to Mr. Livingston adapted to that supposition, will be a sufficient guide to your duties.
On the supposition that no cession has been made to France, nor is likely to be made, or that it does not include the Floridas or either of them, the agency in promoting the object of the United States, must devolve principally on you; and the President persuades himself will be discharged with a zeal proportioned to its importance, and with not less of discretion than of zeal.
The considerations which in any state of things, must prevail on the government of Spain to accede to our wishes are chiefly the general interest she has in strengthening our friendship and the obligation she is under to indemnify us for spoliations; which can be done in no other way so convenient to Spain, or so acceptable to the United States. How far the tendency of our possessing Florida to divert in some degree the current of emigration and enterprize into another than a western direction, may recommend the measure, is a topick which must be referred to your delicate enquiries and judicious management.
It is not improbable, in case Spain should neither easily come into our views, nor be wholly averse to the discussion of them, that the idea may be suggested of a guaranty of her American possessions. The interest and policy of the U. States are so repugnant to a condition of this sort, that it will be improper for you to give the least countenance to it. All that can be admissible on your part, will be to promise a transmission of the proposal to your Government. Altho’ it is not probable that any modification of a guaranty, will render it admissible here, yet the respect due to those who are to decide on it, will make this course proper. By keeping alive also communications on the general subject, the opportunity will be prolonged of giving some favourable turn to it.
To give the utmost advantage to the correspondence and co-operation between you and Mr. Livingston, he has been furnished with a common cypher, and the counterpart is herewith transmitted to you. With sentiments of the highest respect &c.
James Madison
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosures not found.


   See JM to Pinckney, 9 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:273–79), and JM to Robert R. Livingston, 28 Sept. 1801.

